Citation Nr: 0802081	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO. 05-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial increased (compensable) rating 
for hemorrhoids. 

2. Entitlement to an increased rating for a frozen left 
shoulder, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
August 1982. He also had unverified duty with the New Jersey 
Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and August 2005 rating 
decisions of the Newark, New Jersey, Department of Veterans' 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In September 2005 and March 2006, the veteran submitted 
substantive appeals (VA Form 9) indicating, in pertinent 
part, that he requested a Travel Board hearing. In a 
December 2006 letter from the RO, it appears that the veteran 
was scheduled a January 2007 Travel Board hearing and a 
February 2007 letter from the RO indicated that the veteran 
appeared at the January 2007 Travel Board. 

Consultation with the Board's hearing section reveals that no 
hearing was conducted in January 2007, and there is no 
indication that the veteran withdrew his request to appear 
for such hearing. There is also no notation in the claims 
folder as to whether the veteran reported for the hearing. It 
also appears from the record that the veteran may be residing 
at a different address than used to notify him of the 
hearing. 

It should be ascertained if the veteran's address has changed 
and if so, the veteran should be scheduled for a Travel Board 
hearing. The veteran has a right to such a hearing. 38 
U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2007). 



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran. His correct address should be 
ascertained. He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





